
	
		I
		111th CONGRESS
		2d Session
		H. R. 5068
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mrs. Lummis (for
			 herself and Mr. Hinojosa) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Atomic Energy Act of 1954 to authorize the
		  Secretary of Energy to barter, transfer, or sell surplus uranium from the
		  inventory of the Department of Energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Surplus Uranium Disposition Act of
			 2010.
		2.Barter, transfer,
			 or sale of surplus uranium
			(a)In
			 generalChapter 14 of title I
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2201 et seq.) is amended by adding
			 at the end the following:
				
					170J.Barter,
				transfer, or sale of surplus uranium
						(a)DefinitionsIn
				this section:
							(1)CommissionThe
				term Commission means the Nuclear Regulatory Commission.
							(2)DepartmentThe
				term Department means the Department of Energy.
							(3)Initial
				coreThe term initial core means the quantity of
				uranium required to fuel the first operating cycle of a newly constructed
				nuclear reactor located in the United States.
							(4)Long-term
				contractThe term long-term contract means a
				contract—
								(A)entered into under
				subsection (e); and
								(B)the duration of
				which is not less than 3 years.
								(5)Reserve
				inventoryThe term reserve inventory means the
				quantity of the excess uranium stockpile of the Department, the barter, sale,
				or transfer of which is prohibited except in the case of a national energy
				emergency, as declared by the President under subsection (l)(2).
							(6)SecretaryThe
				term Secretary means the Secretary of Energy.
							(7)UraniumThe term uranium means any
				form of surplus uranium from the inventory of the Department. Any reference in
				this section to a quantity of uranium means a quantity of natural uranium
				(uranium containing 0.711 percent U–235) or its equivalent.
							(b)Authority of
				SecretaryAs soon as practicable after the date of enactment of
				this section, the Secretary may barter, transfer, or sell to eligible entities,
				at fair market value, uranium in accordance with this section.
						(c)Eligible
				entities
							(1)Barters,
				transfers, or sales for initial coresTo be eligible to obtain
				uranium under subsection (d)—
								(A)an eligible entity
				shall have submitted to the Commission an application for a combined operating
				license for a reactor; and
								(B)the Commission
				shall have approved, or agreed to review, the application.
								(2)Additional
				barters, transfers, or salesTo be eligible to obtain uranium
				under subsection (e), an eligible entity shall possess a license from the
				Commission.
							(d)Barters,
				transfers, or sales for initial coresThe Secretary shall offer
				to barter, transfer, or sell to eligible entities, on a first-come,
				first-served basis and at fair market value, 20,000,000 pounds of uranium for
				initial cores for projects to build new reactors.
						(e)Additional
				barters, transfers, or salesIn addition to initial core barters,
				transfers, or sales under subsection (d), the Secretary may barter, transfer,
				or sell to eligible entities, on a first-come, first-served basis and at fair
				market value, uranium in accordance with the following schedule:
							
								
									
										YearMillion
						poundsUranium
										
									
									
										20103.0
										
										20113.3
										
										20123.8
										
										2013 and each subsequent
						year5.0
										
									
								
							
						(f)Transparency and
				competitive proceduresIn making barters, transfers, or sales of
				uranium to eligible entities under this section, the Secretary shall ensure, to
				the maximum extent practicable, that—
							(1)the United States
				receives the fair market value for any uranium bartered, transferred, or sold
				to the entities; and
							(2)any barter,
				transfer, or sale under this section is conducted in a transparent and
				competitive manner.
							(g)Sale of bartered
				or transferred uraniumIf the Secretary barters or transfers
				uranium under this section, any uranium sold by the recipient shall be—
							(1)sold at fair
				market value; and
							(2)considered part of
				the annual sales quantity of the Department for the year bartered or
				transferred.
							(h)Dissemination
				requirementNot later than 14 days before the date on which the
				Secretary barters, transfers, or sells to an eligible entity any uranium under
				this section, the Secretary shall publish in the Federal Register, with respect
				to the barter, transfer, or sale, the determination required by the Secretary
				under section 3112(e)(2) of the USEC Privatization Act (42 U.S.C.
				2297h–10(e)(2)).
						(i)Other
				programs
							(1)ComplianceIn
				carrying out this section, the Secretary shall comply with—
								(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(B)section 3112 of
				the USEC Privatization Act (42 U.S.C. 2297h–10); and
								(C)other applicable
				provisions of law (including regulations).
								(2)Use of
				proceedsNo funds or other value obtained from the barter,
				transfer, or sale of uranium under this section may be used to carry out other
				programs of the Department without a specific appropriation by Congress.
							(j)ScheduleThe
				Secretary shall ensure that long-term contracts cover not less than 50 percent
				of the quantity of uranium bartered, transferred, or sold under this section
				during each calendar year.
						(k)Department
				needsNotwithstanding any other provision of this section, the
				Secretary shall maintain a sufficient inventory of uranium to meet the current
				and foreseeable needs of the missions and programs of the Department, including
				missions and programs of—
							(1)the National
				Nuclear Security Agency;
							(2)the Office of
				Nuclear Energy, Science, and Technology Programs;
							(3)the Office of the
				Assistant Secretary for Environmental Management; and
							(4)other agencies of
				the Department, as determined by the Secretary.
							(l)Reserve
				inventory
							(1)In
				generalThe Secretary shall maintain a reserve inventory of
				uranium that contains not less than 20,000,000 pounds of uranium.
							(2)National energy
				emergencyThe Secretary shall release uranium from the reserve
				inventory only in the case of a national energy emergency declared by the
				President.
							.
			(b)Technical
			 amendmentSection 11 f. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(f)) is amended by striking Atomic Energy Commission
			 and inserting Nuclear Regulatory Commission.
			
